Case 19-36415         Doc 16   Filed 01/07/20 Entered 01/07/20 21:31:11          Desc Main
                                 Document     Page 1 of 4

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                  NO. 19-36415
STEVIE L WEBSTER-THOMAS                           CHAPTER 13

               Debtor.                            JUDGE DAVID D. CLEARY
                                                  Hearing Date: 1/13/2020 @ 9:30 a.m.


       OBJECTION TO DEBTOR’S MOTION TO IMPOSE AUTOMATIC STAY

       Now comes TIDEWATER FINANCE COMPANY, its successors and/or assigns,
(hereinafter referred to as “TIDEWATER”), a creditor herein, by TERRI M. LONG, its
attorney, and objects to the Debtor’s Motion to Impose Automatic Stay.           In support
thereof, creditor respectfully represents as follows:


       1. On December 30, 2019, the Debtor herein filed a petition for relief pursuant to
           Title 11, Chapter 13, United States Code.

       2. On January 26, 2018, the Debtor entered into a Retail Installment Sale Contract
           with Larry Roesch Chrysler to finance the purchase of a certain 2016 Nissan
           Sentra motor vehicle, and the contract was assigned to Tidewater Motor Credit.
           The payoff balance as of the petition date is $18,291.65.

       3. This is Debtor’s third case pending but dismissed within the past year, and
           therefore there is no stay, pursuant to 11 U.S.C. §362(c)(4)(A)(i).

       4. This case is actually the fifth case filed by Debtor since January 23, 2018.


       5. All four of Debtor’s prior cases were unsuccessful, in that they were dismissed
           in rapid fashion for Debtor’s failure to comply with her duties under the code.
           This includes a Chapter 7 case that was dismissed for Debtor’s failure to attend
           three §341 meetings of creditors.
Case 19-36415    Doc 16     Filed 01/07/20 Entered 01/07/20 21:31:11           Desc Main
                              Document     Page 2 of 4


      6. Debtor’s filing history is as follows:
                Case No. 19-28023 filed on 10/2/2019 and dismissed without
                 confirmation on 12/2/2019 for unreasonable delay including Debtor’s
                 failure to attend a §341 meeting of creditors, failure to make any plan
                 payments and failure by the Debtor to submit tax documents.

                Case No. 19-10272 filed on 4/9/2019 and dismissed without
                 confirmation on 9/23/2019 for Debtor’s unreasonable delay.


                Case No. 18-29391 filed on 10/18/2018 and dismissed on 12/10/2018
                 for Debtor’s unreasonable delay.

                Case No. 18-01848, a Chapter 7, dismissed on 6/25/2018 for Debtor’s
                 failure to attend three §341 meetings of creditors.


      7. Since purchasing the vehicle, the Debtor has failed to make even one timely
         contract payment to TIDEWATER but has had the use and enjoyment of this
         vehicle for nearly two years.


      8. The account is past due in the amount of $6,245.34.


      9. In addition, as of 12/31/2019, there is no insurance coverage protecting this
         vehicle, and Movant’s interest therein.


      10. Debtor has had the same employment for at least three years and throughout
         all of these filings, yet has failed to make plan payments or any payments to
         Movant.


      11. Debtor’s motion blames the failure of her two prior cases on “poor
         communication” with her attorney and in one case her “difficulties receiving
         the last four years of tax returns or tax return transcripts.”


      12. The stated reasons do not rebut the presumption imposed by the code that this
         case was filed not in good faith. See, 11 U.S.C. §362(c)(4)(B).
Case 19-36415      Doc 16     Filed 01/07/20 Entered 01/07/20 21:31:11              Desc Main
                                Document     Page 3 of 4


       13. Debtor has not acted in good faith vis a vis this creditor from the date of
           purchase and throughout her four prior cases.


       14. In addition, TIDEWATER has taken possession of the vehicle twice within 10
           months (returning it to Debtor in the last case, to comply with the case law in
           this circuit), and has incurred significant costs in addition to the lack of contract
           payments.


       15. In fact, Tidewater is currently in possession of the vehicle, having lawfully
           repossessed it on December 26, 2019.


       16. Tidewater opposes the imposition of the stay as it applies to this creditor.


       WHEREFORE, TIDEWATER FINANCE COMPANY, its successors and/or
assigns, prays that this Honorable Court enter an Order denying Debtor’s motion to impose
automatic stay as it applies to this creditor, and for such other and further relief as this
Court may deem just.


                                              TIDEWATER FINANCE COMPANY

                                              BY: _____/s/ Terri M. Long          _______
                                                      TERRI M. LONG

Terri M. Long
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: (708) 922-3302
Atty. for TIDEWATER FINANCE COMPANY, its Successors and/or Assigns
Case 19-36415     Doc 16     Filed 01/07/20 Entered 01/07/20 21:31:11          Desc Main
                               Document     Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I electronically filed the foregoing
Objection to Debtor’s Motion to Impose Automatic Stay with the Clerk of the Court using
the ECF system which will send notification of such filing to the following:

David M. Siegel, Attorney for Debtor
Marilyn O. Marshall, Chapter 13 Trustee

And I certify that I have mailed by United States Postal Service the Objection to Debtor’s
Motion to Impose Automatic Stay to the following non-ECF participants on the same date:

Stevie L. Webster-Thomas
5000 S. 5th Avenue
Bldg. 242, Apt. 354
Hines, IL 60141
Debtor.
